DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2021 and June 29, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11071161 (“Olsson”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Instant Application
Patent US 11071161 (Olsson)
Claim 1.
A method performed by a gateway for handling bearers in a communications system, the method comprising: 
detecting that a procedure for activating or deactivating a bearer has been initiated, wherein the bearer is associated with a Packet Data Network (PDN) connection and a User Equipment (UE); 
receiving a first bearer modification request message transmitted by a mobility node, wherein the first bearer modification request message identifies a first set of one or more bearers associated with the PDN connection and the UE; 
detecting a first bearer mismatch between the first set of bearers and a second set of one or more bearers associated with the PDN connection and the UE; 
determining whether a condition is satisfied, 
wherein determining whether the condition is satisfied comprises determining whether the first bearer mismatch was detected during a particular time interval; 
and as a result of determining that the condition is satisfied, accepting the received bearer modification request message even though the first bearer mismatch has been detected.
Claim 1.
A method performed by a gateway for handling bearers in a communications system, the method comprising: 
detecting that a procedure for activating or deactivating a bearer has been initiated, wherein the bearer is associated with a Packet Data Network (PDN) connection and a User Equipment (UE); 
receiving a first bearer modification request message transmitted by a mobility node, wherein the first bearer modification request message identifies a first set of one or more bearers associated with the PDN connection and the UE; 
detecting a first bearer mismatch between the first set of bearers and a second set of one or more bearers associated with the PDN connection and the UE; 
determining whether a condition is satisfied; 
and if the condition is satisfied, accepting the received bearer modification request message even though the first bearer mismatch has been detected, 
wherein determining whether the condition is satisfied comprises determining whether the first bearer mismatch was detected during a particular time interval.
Claim 2.
The method of claim 1, further comprising starting a timer after detecting that the procedure has been initiated, wherein the particular time interval begins when the timer is started and ends when the timer expires.
Claim 2.
The method of claim 1, further comprising starting a timer when the procedure has been detected, wherein the particular time interval begins when the timer is started and ends when the timer expires.
Claim 3.
The method of claim 2, further comprising: 
detecting that the timer has expired; after the timer has expired, receiving a second bearer modification request message after the timer has expired, wherein the second bearer modification request message identifies a third set of bearers associated with the PDN connection and the UE; 
after receiving the second bearer modification message, detecting a second bearer mismatch between the third set of bearers and the second set of bearers associated with the PDN connection and the UE; 
and applying error handling of the detected bearer mismatch as a result of detecting the second bearer mismatch and detecting that the timer had expired before the bearer mismatch was detected.
Claim 3.
The method of claim 2, further comprising: 
detecting that the timer has expired; after the timer has expired, receiving a second bearer modification request message after the timer has expired, wherein the second bearer modification request message identifies a third set of bearers associated with the PDN connection and the UE; 
after receiving the second bearer modification message, detecting a second bearer mismatch between the third set of bearers and the second set of bearers associated with the PDN connection and the UE; 
and applying error handling of the detected bearer mismatch as a result of detecting the second bearer mismatch and detecting that the timer had expired before the bearer mismatch was detected.
Claim 4.
The method of claim 2, wherein the time interval is a period of time during which a risk of a racing condition in the communication system has increased since the bearer activation or deactivation procedure has been initiated.
Claim 4.
The method of claim 2, wherein the time interval is a period of time during which a risk of a racing condition in the communication system has increased since the bearer activation or deactivation procedure has been initiated.
Claim 5.
The method of claim 2, wherein the timer expires after a predetermined amount of time.
Claim 5.
The method of claim 2, wherein the timer expires after a predetermined amount of time.
Claim 6.
The method of claim 1, wherein the time interval lasts until the first request message is received without any bearer mismatch.
Claim 6.
The method of claim 1, wherein the time interval lasts until the first request message is received without any bearer mismatch.
Claim 7.
The method of claim 1, further comprising transmitting information associated with the first bearer mismatch to the mobility node.
Claim 7.
The method of claim 1, further comprising transmitting information associated with the first bearer mismatch to the mobility node.
Claim 8.
The method of claim 7, wherein the information associated with the first bearer mismatch indicates at least one bearer which is missing or unknown in the first bearer modification request message.
Claim 8.
The method of claim 7, wherein the information associated with the first bearer mismatch indicates at least one bearer which is missing or unknown in the first bearer modification request message.
Claim 9.
The method of claim 1, further comprising: setting a flag after detecting that the procedure has been initiated, 
wherein the flag indicates that the bearer activation or deactivation procedure is pending; 
and where the time interval lasts while the flag is set.
Claim 9.
The method of claim 1, further comprising: setting a flag when the procedure has been detected, 
wherein the flag indicates that the bearer activation or deactivation procedure is pending; 
and where the time interval lasts while the flag is set.
Claim 10.
The method of claim 9, wherein the flag is a dedicated bearer activation flag or a dedicated bearer deactivation flag.
Claim 10.
The method of claim 1, wherein the flag is a dedicated bearer activation flag or a dedicated bearer deactivation flag.
Claim 11.
The method of claim 1, further comprising: 
informing at least one of another gateway or a mobility node that the gateway supports handling of bearer mismatch; 
and receiving from at least one of the other gateway or the mobility node, support information indicating that they support the handling of bearer mismatch.
Claim 11.
The method of claim 1, further comprising: 
informing at least one of another gateway and a mobility node that the gateway supports handling of bearer mismatch; 
and receiving from at least one of the other gateway and the mobility node, support information indicating that they support the handling of bearer mismatch.
Claim 12.
The method of claim 1, wherein the bearer is an Evolved Packet System (EPS) bearer, and/or the bearer is a dedicated bearer.
Claim 12.
The method of claim 1, wherein the bearer is an Evolved Packet System (EPS) bearer, and/or the bearer is a dedicated bearer.
Claim 13 is directed to a gateway that performs operations that are functionally similar to those performed by the gateway in the method of claim 1.
Claim 13 is directed to a gateway that performs operations that are functionally similar to those performed by the gateway in the method of claim 1.

Claim 14.  
The gateway of claim 13, wherein the functional limitations of Claim 14 are similar to claim 2. 
Claim 14.
The gateway of claim 13, wherein the functional limitations of Claim 14 are similar to claim 3.
Claim 15.  
The gateway of claim 14, wherein the functional limitations of Claim 15 are similar to claim 3.
Claim 15.  
The gateway of claim 14, wherein the functional limitations of Claim 15 are similar to claim 3.
Claim 16.  
The gateway of claim 14, wherein the functional limitations of Claim 16 are similar to claim 4.
Claim 16.  
The gateway of claim 14, wherein the functional limitations of Claim 16 are similar to claim 4.
Claim 17.  
The gateway of claim 14, wherein the functional limitations of Claim 17 are similar to claim 5.
Claim 17.  
The gateway of claim 14, wherein the functional limitations of Claim 17 are similar to claim 5.
Claim 18.  
The gateway of claim 13, wherein the functional limitations of Claim 18 are similar to claim 6.
Claim 18.  
The gateway of claim 13, wherein the functional limitations of Claim 18 are similar to claim 6.
Claim 19.  
The gateway of claim 13, wherein the functional limitations of Claim 19 are similar to claim 7.
Claim 19.  
The gateway of claim 13, wherein the functional limitations of Claim 19 are similar to claim 7.
Claim 20.  
The gateway of claim 19, wherein the functional limitations of Claim 20 are similar to claim 8.
Claim 20.  
The gateway of claim 19, wherein the functional limitations of Claim 20 are similar to claim 8.
Claim 21.  
The gateway of claim 13, wherein the functional limitations of Claim 21 are similar to claim 9.
Claim 21.  
The gateway of claim 13, wherein the functional limitations of Claim 21 are similar to claim 9.
Claim 22.  
The gateway of claim 21, wherein the functional limitations of Claim 22 are similar to claim 10.
Claim 22.  
The gateway of claim 21, wherein the functional limitations of Claim 22 are similar to claim 10.
Claim 23.  
The gateway of claim 13, wherein the functional limitations of Claim 23 are similar to claim 11.
Claim 23.  
The gateway of claim 13, wherein the functional limitations of Claim 23 are similar to claim 11.
Claim 24.  
The gateway of claim 13, wherein the functional limitations of Claim 24 are similar to claim 12.
Claim 24.  
The gateway of claim 13, wherein the functional limitations of Claim 24 are similar to claim 12.
Claim 25.  
The gateway of claim 13, wherein the gateway is a Serving Gateway, or the gateway is a Packet Data Network Gateway.
Claim 25.  
The gateway of claim 13, wherein the gateway is a Serving Gateway, or the gateway is a Packet Data Network Gateway.



Allowable Subject Matter
Claims 1-25 are objected to as being allowable, as recited, if not for the Double Patenting rejection above. The presently recited claims would be allowable in the event of a terminal disclaimer being filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claim 1, directed to a method performed by a gateway, and independent Claim 13, directed to a gateway that performs operations that are functionally similar to those performed by the gateway in the method of claim 1, the prior art of record discloses a gateway detecting that a procedure for activating or deactivating a bearer has been initiated, wherein the bearer is associated with a Packet Data Network (PDN) connection and a User Equipment (UE), as may be seen in Anchan et al, U.S. Patent Application Publication No. 20140078898 A1 (e.g., FIG. 2B and ¶ [0021] [0035] [0039]), Centonza et al, U.S. Patent Application Publication No. 20140080484 A1 (e.g., ¶ [0052] [0063]), Gao et al, U.S. Patent Application Publication No. 20140105145 A1 (e.g., FIG. 1 and  ¶ [0035] [0037]), Cai et al, U.S. Patent Application Publication No. 20140086052 A1 (e.g. FIG. 1 and ¶ [0003] [0026] [0027]) and Huo et al, U.S. Patent Application Publication No. 20120117257 A1 (e.g., FIG. 1 and ¶ [0003] [0092]); receiving a first bearer modification request message transmitted by a mobility node, wherein the first bearer modification request message identifies a first set of one or more bearers associated with the PDN connection and the UE, as may be seen in Centonza (e.g., ¶ [0056] [0063]-[0066] [0103] [0104] [0141]), Anchan (e.g., FIG. 10 and ¶ [0106] [0116]), Liu et al, U.S. Patent Application Publication No. 20140241264 A1 (e.g., FIG. 4 and ¶ [0059] [0069]) and Jin et al, U.S. Patent Application Publication No. 20100081444 A1 (e.g., ¶ [0033]); detecting a first bearer mismatch between the first set of bearers and a second set of one or more bearers associated with the PDN connection and the UE, accepting the bearer modification request message and proceeding with a handover) even though the first bearer mismatch has been detected, as may be seen in Anchan (e.g., ¶ [0106] [0116]) and Won et al, U.S. Patent Application Publication No. 20150215822 A1 (e.g., ¶ [0061]).
While the prior art of record teaches a timer to access bearer related information, as may be seen in Liu (e.g., ¶ [0059] [0069]), Iwai et al, U.S. Patent Application Publication No. 20160212760 A1 (e.g., ¶ [0058]), and Horn et al, U.S. Patent Application Publication No. 20130010622 A1 (e.g., FIG. 10 and ¶ [0058]), the prior art of record does not teach or fairly suggest, individually or in combination, or render obvious, the limitations to accept the received bearer modification request message even though the first bearer mismatch has been detected, if the first bearer mismatch was detected during a particular time interval, i.e., determining whether a condition is satisfied, wherein determining whether the condition is satisfied comprises determining whether the first bearer mismatch was detected during a particular time interval; and as a result of determining that the condition is satisfied, accepting the received bearer modification request message even though the first bearer mismatch has been detected.
Claims 2-12, dependent from claim 1, and Claims 14-25, dependent from claim 13, are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571).  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/           Examiner, Art Unit 2471